Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Regarding the applicants arguments on pages 8-11 directed at the rejection of claims 1-6, and 8-20 under 35 U.S.C. 103 as being unpatentable over Mei et al. (US 20110289015 A1) in view of Cai et al. (US 20190132406 A1)
	Regarding applicants arguments directed at Cai, the examiner respectfully notes the limitations Cai was relied on to teach have been amended out of the Independent claims, and therefore Cai is no longer relied upon for teaching the limitations of the independent claims.
	Regarding the applicants arguments directed at Mei not teaching the amended portions of the independent claims, the examiner respectfully disagrees for the following reasons: 
	(1) Mei teaches classifying the user input matching the classification [0023; 0038; 0039; 0042] such as “food” or “movies” and uses the classification to determine user intent. [0023] where the users profile data including previous search data and interests are used in determining classification and user intent and therefore equivalent to learned)

	Regarding claim 7, 
	Regarding newly introduced claims, 22-24, Examiner respectfully introduces Bhogul et al. which teaches the claimed limitations and can be found below.






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-7, 11-14, 16, 19-20 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim recites “learning one or more topics in the electronic device” on line 3, the examiner has respectfully reviewed the specification which teaches [0115; 0119] the use of pre-defined (learned topics) but does not disclose how the topics are learned, nor does it describe the functional learning of the topics but merely discloses using of learned topics. Therefore the specification does not include adequate written description for learning the topics. 
Regarding claim 1, the claim recites “determining based on the identified topic, a launching time” on lines 11-13. The examiner has reviewed the specification and points out the following, the specification has disclosure for launching an application at a post event time period [0007-0008; 0045-
Regarding independent claims 15 and 20 the claims inherit the same rejection as claim 1 above for reciting similar limitations.
Dependent claims 2, 5-7, 11-14, 16, 19, 22-24 are rejected in light of their dependency on a rejected claim.
The examiner respectfully requests that the claim language be in line with the specification in order to provide the examiner with clarity for determining the scope of the claims and performing a proper search. The examiner in this case for example is not sure what the launching time is in the specification, it could be a “post event time period” it could be the “the post time event” it could be the “post event time identifier”. This in turn makes it impossible for the examiner to determine the remaining limitations scope, in this case, the limitation including the launching time and topic. The examiner notes the topic is determined based on the user intent and post event time period. In the independent claim it seems to be the opposite where the launching time is determined based on the topic. Furthermore lack of providing paragraphs of the specification the amendments are disclosed further hinders the examiners ability to perform a proper search. The examiner respectfully requests the applicant use claim language in line with the specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 11-16, 19-20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mei et al. (US 20110289015 A1)

Regarding claim 1, Mei teaches a method for processing a user request in an electronic device, the method comprising: ([0023] a method for providing recommendations based on a user input)
learning (historical behavior and profile information) one or more topics (interests) in the electronic device, ([0024; 0044; 0038-0039] determining by the system intent designators (equivalent to one or more topics) which are determined based on historical and profile information (equivalent to learning))
wherein each of the one or more topics (interests) is related to a time and a context; ([0003-0004; 0023-0024; 0029; 0042] the system analyzes the user profile information to determine user intent designators and classifications based on GPS location, the current time, and the calendar data such as a “date with spouse” (the intent designator which is equivalent to the context) “cinema” “movies” (equivalent to topic) including another time, example given 6:30 PM current time, and 8 PM date time, where the 6:30PM-8PM (equivalent to time))
(user input); ([0003-0004; 0023] receiving a user input)
analyzing (determining) the user request to detect a user intent and time information; ([0003-0004, 0029] receiving user input, and from the user input determining a user profile which includes the current time, and a time from the calendar, which is used to determine user intent)  
identifying a topic (classifications, date, romance, evening time, movie) associated with the user intent (date with spouse) among the one or more topics (classifications such as date, romance, evening time, movie) based on a context (contextual profile information) of the topic;  (0023-0024; 0043-0045; 0047; determining the user intent is associated with “date” “romance” “evening time” “movie” and downtown location (equivalent to topics among the one or more topics) and contextual information)
determining (matching) one or more applications (agent service, search engine, third part application) matching at least one of the user intent or the identified topic associated with the user intent; (([0003-0004; 0023; 0025] matching the intent with an agent service, such a search engine, or a third party application;)
determining, based on the identified topic, (Evening time) launching time as a time (6:30PM) before a time point corresponding to the time (8PM) information, ([fig. 2] [0003-0004; 0029] the system uses the user profile information to determine, GPS location, the current time, and the calendar application data, including another time (equivalent to time point extracted from the time information), example given 6:30 PM current time, and 8 PM date time, where the 6:30PM-8PM is equivalent to launching time as a time before a time point;)
wherein the launching time (6:30 PM) is determined in accordance with a time of the identified topic (8 PM time associated with the topic date with spouse); ([0004; 0005; 0036 0043-0045] executing by the device the agent service/application/browser between 6:30 and 8 PM based on the user intent which is based on the classifications “date” “romance” “evening time” “movie” and downtown location which are equivalent to topics)
([0004; 0005; 0036] executing by the device the agent service/application/browser between 6:30 and 8 PM based on the user intent)

	Regarding claim 2, Mei teaches the method of claim 1, and is disclosed above, Mei further teaches displaying a response matching the user intent during a period from the launching time to the time point corresponding to the time information (([0003-0005; 0023; 0025; 0036; 0038-0039] matching the intent with an agent service, such a search engine, or a third party application (where the application executed itself is the response matching the user intent); executing by the device the agent service/application/search engine between 6:30 (launching time) and 8 PM (time point corresponding to the time information) based on the user intent to display options)

Regarding claim 5, Mei teaches the method of claim 1, and is disclosed above, Mei further teaches wherein the determining of the launching time (time to display the recommended application) is performed based on the time of the identified topic (based on 12:30pm being associated with lunch) that is learned from at least one of a user interest, a user profile (user profile information), or a user activity- 23 - 0502-0375 (SH-55529-US-DMC)  ([0004; 0005; 0036; 0038-0039] determining to provide the user with the recommended application at 12:30PM based on the learned “lunch” time from the user profile information)

Regarding claim 6, Mei teaches the method of claim 5, and is disclosed above, Mei further teaches wherein the user profile comprises at least one of location information, financial information, health related information, social information, professional information, a behavior-metrics, or a knowledge-metric ([0003, 0029] the system uses the user profile information to determine, GPS location or “location information”, the current time, and the calendar data including another time)

([0023] the user input may comprise voice input)

Regarding claim 12, Mei teaches the method of claim 1, and is disclosed above, Mei further teaches
 wherein the determining of the launching time comprises determining the launching time based on the time of the identified topic that is learned ([0004; 0005; 0036; 0038-0039] determining to provide the user with the recommended application at 12:30PM based on the learned “lunch” time from the user profile information)
 based on an interaction pattern of a content of at least one application among the one or more applications, (using the calendar data/entries and calendar application such as using the time corresponding to the entries in the calendar is equivalent to an interaction pattern because every time an event is scheduled the calendar time and data is pulled; [fig. 2] [0003-0004; 0029] the system uses the user profile information to determine, GPS location, the current time, and calendar time data)
a context of at least one application executed in the electronic device, features supported by at least one application, the one or more applications linked with the at least one application, or an external environment ([0025] the system matches the language input by the user with an third party application, the user input being “I need car insurance now” (equivalent to determining the event time period based on an external environment)).

	Regarding claim 13, Mei teaches the method of claim 1, and is disclosed above, Mei further teaches wherein the time point (calendar entry indicating an event time see 0003-0004) corresponding to the time information (requesting movies showing at cinema 8 today) is determined based on detecting the time information included in the user request (requesting movies showing at cinema 8 today) and extracting the time point (8PM date with spouse) from at least one application (calendar application) using the time information (requesting show times at cinema 8 today), ([0048-0049] based on the user input asking what movies are showing at cinema 8 today, the system searches the users calendar entries and determines the user has a date with their spouse at 8pm, and classifies the user intent under the topics of “Romance” “Date” “Movies”)
and wherein the time information comprises at least one textual word of birthday, anniversary or meeting, or at least one textual word from January to December, or any number indicating a year ([0003-0004; 0029] the system uses the user profile information to determine, GPS location, the current time example 6:30, and the calendar data including another time such as a calendar entry (which would include the month and year)which would include  indicating “Today”  8 PM date time (equivalent to detection of time related information and at least number indicating a year, as calendars include month/day/year information) , where the 6:30PM-8PM is equivalent to an event time period)

Regarding claim 14, Mei teaches the method of claim 1, and is disclosed above, Mei further teaches wherein the launching of the at least one among the one or more applications, comprises displaying the at least one among the one or more applications at the launching time ([0003-0004; 0029] the system uses the user profile information to determine, GPS location, the current time, and the calendar data including another time , example given 6:30 PM current time, and 8 PM date time, where the 6:30PM-8PM is equivalent to a event time period which is a time period before a time point; executing by the device the agent service/application/browser (equivalent to displaying) between 6:30 and 8 PM based on the user intent (equivalent to application is related to the event time period))

([0054; 0057] components such as the intent component can be hardware with processors executing instructions stored in memory)

	Regarding claim 19, Mei teaches the method of claim 15, and is disclosed above, Mei further teaches wherein the launching of the at least one among the one or more applications comprises launching the at least one among the one or more applications based on an occurrence of an event extracted from the analyzing of the user request ([0004; 0005] executing by the device the agent service/application/browser between 6:30 and 8 PM based on the user intent, derived from profile information, which is used in response to a user request; where the calendar event is equivalent to an occurrence of event extracted from analyzing the user request)

Regarding claim 20, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a non-transitory computer readable medium claim, Mei further teaches [0057; 0060] non-volatile memory including computer readable instructions, executed by a processor)

Regarding claim 22, Mei teaches the method of claim 1, and is disclosed above, Mei further teaches wherein the learning of the one or more topics (one or more interests) comprises learning the one or more topics by monitoring at least one of a user interest (user interests), a user profile (user profile), or a user activity ([0022; 0043] based on the user profile information determining a users interests (equivalent to learning one or more topics))




7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mei et al. (US 20110289015 A1) in view of Lehmann et al (US 20130103450 A1).

Regarding claim 7 Mei teaches the method of claim 1, and is disclosed above, Mei does not explicitly disclose wherein the launching time for processing the user request is dynamically determined based on the time of the identified topic that is learned by a trend analysis
	In an analogous art Lehmann teaches wherein the launching time for processing the user request (submitting user request) is dynamically determined based on the time of the identified topic (meeting time) that is learned by a trend analysis (analyzing recurring events)([0066-0067 & 0071] determining by the system based on analyzing recurring meeting events in the calendar, that a user needs a ride sharing service between two scheduled events such as a 9 AM meeting in one town, and a second meeting at 4 PM in another town, and delaying by the user the request for ride sharing until a later time if the user is unsure if to attend the meeting or not (equivalent to launching time for processing the user request))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Mei to include determining based on a trend, a time period before an event that a user may use a service as is taught by Lehmann
	The suggestion/motivation is to help provide the user with options dynamically based on a future events






23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mei et al. (US 20110289015 A1) in view of Bhogal et al. (US 20140149218 A1)

Regarding claim 23, Mei teaches the method of claim 1, and is disclosed above, wherein the identified topic includes e- commerce service, ([0044; 0048-0049] determining an application for the user to use to purchase movie tickets; where the topic was “movies” and “date” correspond to the e-commerce application) 
Mei does not teach wherein the time point corresponding to the time information includes a deadline to buy, and wherein the time of the identified topic includes a time of a periodic sale event.  
In an analogous art Bhogal teaches wherein the time point (end date) corresponding to the time information (start and end date of the trip) includes a deadline to buy, ([Fig 3; 0005-0006; 0014] when the trip ends (time point) the system discontinues the promotional items and therefore is equivalent to a dead line to buy) 
and wherein the time of the identified topic includes a time of a periodic sale event ([0005-0006; 0014; 0019] displaying at different points in time during the trip (equivalent to periodic) promotional items valid during the trip (sale event), where the identified topic is the trip or “traveling” and the time is the start and end times)
It would have been obvious to one of ordinary skill in the art prior to effective filing date of the application to modify the teachings of Mei to include the use of promotional cycles and times for such sales or cycles as is taught by Bhogal
The suggestion/motivation for doing so is to be able to provide promotions to a user based on life and travel [0002]





	In an analogous art Bhogal teaches wherein the launching of the at least one among the one or more applications comprises launching the at least one among the one or more applications ([0019] generating and displaying promotional items on the user device) during multiple occasions close to the time point (0005- prior to end date) corresponding to the time information ([0005] receiving promotional items during multiple points in time, between a start date and an end date)
It would have been obvious to one of ordinary skill in the art prior to effective filing date of the application to modify the teachings of Mei to include the displaying a plurality of promotions during a period of time as is taught Bhogal
The suggestion/motivation for doing so is to be able to provide promotions to a user based on life and travel [0002]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN107295044A: Step 220：Historical data of first smart machine based on acquisition, is determined to user behavior, with and according to the recommendation information or the state of control application program for determining result pushing application program. First smart machine perceives user and used " instant communication software ", and the first smart machine is based on Local historical data, when determining that user uses " instant communication software ", it will usually " paid while using Software ", then the first smart machine " payment software " is preloaded.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695.  The examiner can normally be reached on 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Abderrahmen Chouat
Examiner
Art Unit 2451


/Chris Parry/Supervisory Patent Examiner, Art Unit 2451